Citation Nr: 1115991	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due solely to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from July 1951 to July 1955 and from November 1958 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for hearing loss of the right ear and denied service connection for hearing loss of the left ear.  

The Veteran testified before the Board in October 2009 at a hearing that was held via videoconference from the RO.  service connection was subsequently established for left ear hearing loss and 10 percent and 20 percent evaluations were assigned.  The Veteran raised the issue of a TDIU and the appeal was remanded in June 2010 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2010, the Board remanded the instant claim for further development.  At that time, the clinical evidence suggested that the Veteran's service-connected hearing loss impaired his ability to work.  The record, however, also reflected that the Veteran had several nonservice-connected disabilities that also impacted his ability to work.  A VA examiner was asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  The examiner was also asked if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner was to suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

In September 2010, a Social and Industrial Survey was conducted.  However, the Social and Industrial Survey provided the opinion that due to advancing age and his hearing problems, any type of retraining would be difficult for him to succeed.  It was the examiner's opinion that the Veteran was unemployable.  This did not answer the request of the REMAND, which needed to know if the Veteran's service-connected disabilities alone (bilateral hearing loss and inguinal hernia) prevent him from sustaining gainful employment.  This was not addressed.  Nor did the examiner discuss if the Veteran's service-connected disabilities alone did not render him unemployable, what were the types of employment that the Veteran would be capable of performing with his service-connected disabilities, given his current skill set and educational background.  This was to be done without regard to age.  See 38 C.F.R. § 4.19.  

A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  Since the opinion provided by the examiner during the June 2010 Social and Industrial Survey did not address the request of the remand, the claim must be remanded again to complete the requested development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should request the June 2010 examiner provide an addendum to that Social and Industrial Survey, or if the examiner is no longer available, a suitable replacement, with an opinion addressing the Veteran's employability based upon his service-connected disabilities alone.  The Veteran need not be re-examined unless an examination is deemed necessary.  

If another evaluation is deemed necessary, schedule the Veteran for another Social and Industrial Survey for the purpose of ascertaining the cumulative impact of the Veteran's service- connected disabilities on his unemployability.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (bilateral hearing loss and inguinal hernia) jointly on the Veteran's employability.  

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, and without resort to advancing age, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  

Finally, if the Veteran's service- connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

2.  Then, after ensuring any other necessary development has been completed, adjudicate the claim for a TDIU rating.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

